Name: Council Regulation (EEC) No 1361/80 of 5 June 1980 amending Regulation (EEC) No 2915/79 in respect of the conditions for the admission of certain cheeses into certain tariff subheadings, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6 . 80 Official Journal of the European Communities No L 140/9 COUNCIL REGULATION (EEC) No 1361/80 of 5 June 1980 amending Regulation (EEC) No 2915/79 in respect of the conditions for the admission of certain cheeses into certain tariff subheadings, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . The description of the goods falling within subheadings 04.04 A, 04.04 E I b) 1 and 04.04 E I b) 5 (aa) are replaced by those given in Annex I to this Regulation . 2 . The text of the second indent of note (4) (b) is replaced by the following : '  cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape , of a net weight of 10 kg or more.' Article 2 The Annex 'Common Customs Tariff to Regulation (EEC) No 950/68 is hereby amended as follows : 1 . The descriptions of the goods falling within subheading 04.04 A are replaced by those given in Annex II to this Regulation . 2 . The amount ' 199.48 ECU' in note (b) to subheading 04.04 E I b) 1 is replaced by '208.53 ECU'. 3 . Note (b) 2 to subheading 04.04 E I b) 1 is replaced by the following : '2 . cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more .' 4. The amount ' 175.30 ECU' in note (c) to subheading 04.04 E I b) 1 is replaced by ' 184.35 ECU'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calcu ­ lating levies on milk and milk products (3) lays down certain conditions for admission into the Community of Emmenthal, Gruyere , Sbrinz, Bergkase and Appen ­ zell cheeses falling within subheading 04.04 A I, of Cheddar cheese falling within subheading 04.04 E I b) 1 (aa) of the Common Customs Tariff and other cheeses intended for processing and falling within subheading 04.04 E I b) 5 (aa) set out in Annex II to Regulation (EEC) No 2915/79 ; whereas those condi ­ tions include free-at-frontier values corresponding to those bound under GATT ; whereas the said values should be adapted to the target price for milk and the threshold price for Group 10 in the Community as fixed for the 1980/ 81 milk year ; Whereas, in order to avoid difficulties on import of certain cheeses of a format not provided for in note (4) of Annex II to Regulation (EEC) No 2915/79 , that note should be amended ; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2915/79 is adopted in the Common Customs Tariff ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1390/80 (4), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980. ( ¢) OJ No L 148 , 28 . 6. 1968 , p . 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6 . (}) OJ No L 329, 24. 12. 1979, p. 1 . ( «) OJ No L 136, 1 . 6. 1980, p. 1 . No L 140/ 10 Official Journal of the European Communities 5. 6 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1980 . For the Council The President G. MARCORA 5. 6. 80 Official Journal of the European Communities No L 140/ 11 ANNEX I CCT heading No Description 04.04 Cheese and curd : A. Emmentaler, Gruyere , Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (2 ) : a) Whole cheeses (4 ) of a free-at-frontier value (5 ) per 100 kg net weight of : 1 . 28478 ECU or more, but less than 308.96 ECU 2. 308.96 ECU or more b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value (5) of not less than 308-96 ECU but less than 342.81 ECU per 100 kg net weight bb) Not less than 450 g and of a free-at-frontier value (5 ) of not less than 342-81 ECU per 100 kg net weight 2 . Other, of a net weight of not less than 75 g but not more than 250 g (6) and of a free-at-frontier value (5 ) of not less than 366.99 ECU per 100 kg net weight II . Other B. (unchanged) C. (unchanged) D. (unchanged) E. Other : 1 . Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter : a) Not exceeding 47 % b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar : (aa) Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months ( 2 ) : ( 11 ) In standard whole sizes (4 ) of a free-at-frontier value (5 ) of not less than 214.57 ECU per 100 kg net weight ( 8 ) (22) Other, of a net weight : (aaa) Of not less than 500 g and of a free-at-frontier value (5 ) of not less than 232-71 ECU per 100 kg net weight (8 ) (bbb) Of less than 500 g (4) and of a free-at-frontier value (5 ) of not less than 244.80 ECU per 100 kg net weight (8) (bb) Whole Cheddar cheeses (4 ) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at-frontier value (5 ) of not less than 208.53 ECU per 100 kg net weight ( 2)(8) No L 140/ 12 Official Journal of the European Communities 5. 6 . 80 CCT heading No Description 04.04 (cont'd) E. I. b) 1 . (cc) Cheddar for processing (9) of a free-at-frontier value (s ) of not less than 184.35 ECU per 100 kg net weight (2)(8) (dd) Other 2. (unchanged) 3 . (unchanged) 4 . (unchanged) 5 . Other : (aa) For processing (9) of a free-at-frontier value (5) of not less than 1 84.35 ECU per 100 kg net weight (2)(8) (bb) (unchanged) c) (unchanged) II . (unchanged) 5. 6 . 80 Official Journal of the European Communities No L 140/ 13 ANNEX II Rate of duty Heading number Description Autonomous % or levy (I) Conventional % 1 2 3 4 04.04 Cheese and curd (a) : A. Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell, not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (b) : a) Whole cheeses of the conventional flat cylindrical shape of a free-at ­ frontier value per 100 kg net weight of : 1 . 28478 ECU or more, but less than 308.96 ECU 23 (L) (c) 2 . 308.96 ECU or more 23 (L) (c) b) Pieces packed in vacuum or in inert gas : I 1 . With rind on at least one side, of a net weight : II aa) Of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value of not less than 308.96 ECU but less than 342.81 ECU per 100 kg net weight bb) Of not less than 450 g and of a free-at-frontier value of not less than 342-81 ECU per 100 kg net weight 23 (L) 23 (L) (C) (c) \ 2. Other, of a net weight of not less than 75 g but not more than250 g and of a free-at-frontier value of not less than 366.99 ECUper 1 00 kg net weight 23 (L) (c) II . Other 23 (L)  (a ) The exchange race to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwithstanding General Rule C 3 contained in Part I , Section 1 , be the representative rate , if such rate is fixed for the purposes of the common agricultural policy. (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . (c ) See Anne*.